Citation Nr: 1607370	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for burn scars of the head, face, and right side of the neck.
 
2.  Entitlement to an increased rating in excess of 10 percent for burn scars of the right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand (the right upper extremity).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1996 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was issued a statement of the case (SOC) that addressed only his appeal for an increased rating for scars of the head, face, and right neck on July 18, 2012.  Subsequently, he was issued a supplemental statement of the case (SSOC) that included the issue involving scars of the right upper extremity on July 19, 2012.  The Veteran then perfected his appeal to the Board to include these issues listed in his SOC and SSOC.

In January 2014, the Veteran presented sworn testimony during a Board hearing in Washington D.C., which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

In April 2014, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has complied with some of the Board's remand directives and collected the Veteran's VA treatment records.  Unfortunately, the VA examinations provided to the Veteran have been found to be incomplete.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, there has not been sufficient compliance with the April 2014 remand directives.  The Board specifically directed that the Veteran's VA examination be scheduled for the winter or summer months and provided specific months which would qualify as a winter or summer month.  This decision to order an examination for the winter or summer months was explained in the prior remand, and the authority for such a decision was cited.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  However, the Board notes that the Veteran's VA examination was instead scheduled in May of 2014.  The Board recognizes the VA examiner's note that due to mandates he was unable to wait to provide the VA examination, but the fact remains that the VA examination was, in part, deficient because it did not provide the VA examination in the winter or summer months as directed.  The Board thus has no discretion in this matter as it has been directed by the United States Court of Appeals for Veteran's claims (Court) that the Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, supra.  As such, the Board finds that a new VA examination is required.

Likewise, the VA examiner in his VA examination noted that "no C-file was sent to the DC VAMC C&P for review."  However, the examiner did note that the Veteran's service treatment records, military service personnel records military, enlistment examination, and Veterans Health Administration medical records were reviewed.  While the Board acknowledges that many claim folders have been digitized and the physical file is not required for compliance in the Board's remand, there is no evidence that the VA examiner reviewed any type of electronic version of the Veteran's claims file.  The Board specifically directed that the claims file be reviewed in connection with the examination.  Since this review of the claims file was not accomplished, this is an additional basis for remand.  Stegall v. West, supra.

Finally, the Board also notes that the Veteran appears to be receiving ongoing treatment from the Washington, D.C. VA Medical Center since January 2014.  Therefore, while the appeal is in remand status, records in and after June 2012 should be obtained and associated with the claims file.  See 38 USCA 
§ 5103A(b), Bell v Derwinski, 2 Vet App 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records)

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his scar disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

The records for the Veteran from the Washington, D.C., VA Medical Center dated in and after January 2014 should be obtained. 

If the RO/AMC cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2. Thereafter, SCHEDULE THE VETERAN FOR A VA EXAMINATION IN THE WINTER MONTHS (DECEMBER, JANUARY, OR FEBRUARY) OR SUMMER MONTHS (JUNE, JULY, OR AUGUST) to determine the nature and severity of his scars of the head, face and right side of the neck.  Likewise, the VA examiner should determine the nature and the severity of the Veteran's scars of his right upper extremity.  THE CLAIMS FOLDER (INCLUDING A COPY OF THIS REMAND) MUST BE PROVIDED TO AND REVIEWED BY THE EXAMINER AS PART OF THE EXAMINATION.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 30 percent for burn scars of the head, face, and right side of the neck and an increased rating in excess of 10 percent for burns scars of the right upper extremity.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


